Name: Commission Regulation (EEC) No 3747/89 of 13 December 1989 derogating from Regulation (EEC) No 3061/84 as regards the final date for submitting applications for production aid for olive oil for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 No L 364/56 Official Journal of the European Communities 14. 12. 89 COMMISSION REGULATION (EEC) No 3747/89 of 13 December 1989 derogating from Regulation (EEC) No 3061/84 as regards the final date for submitting applications for production aid for olive oil for the 1988/89 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations ('), as last amended by Regulation (EEC) No 1226/89 (2), and in particular Article 19 thereof, Whereas, in accordance with Article 5 (4) of Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EEC) No 98/89 (4), producer organizations or, as the case may be, associations thereof, are to submit the aid applications of associated olive growers not later than 31 October of each marketing year ; Whereas the determination of the olive yields and oil yields for the 1988/89 marketing year has been delayed ; whereas the date by which aid applications must be submitted producer organizations or associations thereof should accordingly be postponed ; HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 marketing year, notwithstanding Article 5 (4) of Regulation (EEC) No 3061 /84, producer organiza ­ tions or, as the case may be, associations thereof shall submit the aid applications not later than 15 December 1989. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 208, 3 . 8 . 1984, p. 3 . (J) OJ No L 128, 11 . 5. 1989, p. 17. (J) OJ No L 288, 1 . 11 . 1984, p. 52. 4) OJ No L 14, 18 . 1 . 1989, p. 14.